Order filed August 25, 2015




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00367-CV
                                  ____________

                          JOHN R. SOARD, Appellant

                                        V.

                            MARY PAGE, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-53675

                                   ORDER

      Appellant’s brief was due August 6, 2015. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 24,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM